Citation Nr: 0314350	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status postoperative left shoulder 
reconstruction/replacement with mild degenerative joint 
disease.

2.  Entitlement to an initial compensable evaluation for 
status postoperative bilateral inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1976.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to an initial compensable evaluation 
for status postoperative bilateral inguinal hernia repair is 
the subject of an attached remand.  

It appears from the evidence of record that the veteran may 
be claiming that he is entitled to a total rating based on 
individual unemployability due to service-connected 
disability.  This matter is referred to the RO for 
appropriate clarification from the veteran and any other 
indicated appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran is right hand dominant

3.  Prior to an examination performed on August 24, 2001, the 
veteran's left shoulder disability was manifested by 
complaints of pain and instability, X-ray evidence of 
degenerative changes of the acromioclavicular joint, and 
abduction limited from 45 to 165 degrees. 

4.  A VA examination performed on August 24, 2001 showed that 
the veteran's left shoulder had limited abduction to 30 
degrees and radiographic evidence of severe degenerative 
joint disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status postoperative left shoulder reconstruction with 
mild degenerative joint disease have not been met for the 
period from July 26, 1999 until August 24, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2002).

2.  The criteria for a 30 percent evaluation for status 
postoperative left shoulder reconstruction with severe 
degenerative joint disease have been met for the period since 
August 24, 2001 and exclusive of periods in which the 
disability was assigned a 100 percent rating.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected left shoulder disability.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of the issue on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The RO has secured all of the 
veteran's VA medical records identified by the veteran.  The 
veteran has also been afforded three VA examinations to 
determine the nature and severity of his left shoulder 
disability.  In addition, the veteran was afforded the 
opportunity to testify at a personal hearing held in April 
2001.  Under these circumstances, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issue on appeal 
has been made by the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decisions of January 2000, October 2000, and March 2003; the 
statement of the case issued in November 2000, the 
supplemental statement of the case issued in March 2003, as 
well as various letters by the RO have informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  In letters dated August 2001 and October 2002, the RO 
notified the veteran of the evidence he was expected to 
obtain and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The August 2001 
letter also notified the veteran of the applicable provisions 
of the VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

The veteran's service medical records show that he 
experienced recurrent dislocations of the left shoulder since 
boot camp and underwent a Bristow-type repair in October 
1974.  On July 26, 1999, the RO received the veteran's claim 
for service connection a left shoulder disability.  In a 
November 1998 rating decision, the RO granted service 
connection for status postoperative left shoulder 
reconstruction with mild degenerative joint disease and 
assigned a 10 percent evaluation, effective July 26, 1999.  
The veteran appealed that decision with respect to the 10 
percent evaluation.  

The veteran underwent a left total shoulder arthroplasty in 
June 2002.  In a March 2003 decision, the RO granted an 
increased evaluation to 20 percent, effective July 1999.   In 
that decision, the RO also granted a temporary total (100 
percent) evaluation from June 6, 2002 to July 31, 2002 based 
upon the need for convalescence following his June 2002 
surgery.  38 C.F.R. § 4.30 (2002).  Thereafter, a 100 percent 
evaluation was assigned pursuant to Diagnostic Code (DC) 5051 
for the one-year period from August 1, 2002 to July 31, 2003.  
Following the termination of those periods in which a 100 
percent evaluation was assigned, the 20 percent evaluation is 
to be restored from August 1, 2003 pending examination of the 
veteran at that time. 

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  

The RO assigned a 20 percent evaluation for the veteran's 
left shoulder disability under DC 5203, for impairment of the 
clavicle or scapula, which is the maximum evaluation provided 
under this code provision.  However, the Board finds that the 
veteran's left shoulder disability can also be evaluated 
under DC 5201, which pertains to limitation of motion of the 
arm.  See 38 C.F.R. § 4.71a, DC 5201.

Under DC 5201, a 20 percent evaluation is provided where 
motion of either arm is limited to the shoulder level, or 
where motion of the minor arm is limited to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires limitation of motion of the minor arm to 25 degrees 
from the side.  Id.  The record in this case shows that the 
veteran is right-handed.  See 38 C.F.R. § 4.71, Plate I 
(showing normal shoulder motion as extending from 0 to 180 
degrees of forward elevation (flexion), 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external 
rotation).  

B.  Factual Background

The veteran was afforded a VA examination in August 1999 to 
determine the nature and severity of his left shoulder 
disability.  At that time, the veteran stated that his left 
shoulder was weaker than the right.  He said he would 
experience left shoulder pain from time to time, particularly 
with climbing ladders and lifting anything over twenty 
pounds.  He said he worked in construction and that his left 
shoulder would become sore with lifting heavy objects.  He 
explained that he had only been working odd jobs and stopped 
working full time two years prior.  Upon physical 
examination, range-of-motion testing of the left shoulder 
showed flexion to 170 degrees and abduction to 165 degrees.  
X-rays revealed mild degenerative changes of the left 
shoulder joint.  Grip strength was full and equal 
bilaterally, with noticeable weakness to resistance on the 
left with bracing on the left arm.  Strength was 2/5 on the 
left and 4/5 on the right.  The examiner concluded with a 
diagnosis of "25 years post left shoulder reconstruction 
from service connected injury with evidence of residual 
deficits in strength as well as range of motion on physical 
examination likely secondary to ligamentous laxity with 
residual pain likely secondary to arthritic changes."  The 
examiner also noted "Arthritis of the left shoulder with 
moderate functional loss."   

When examined by VA in April 2000, the veteran's primary 
complaints involved constant aching in the mid-posterior 
region of the left shoulder with associated tingling of the 
medial aspect of the entire left upper extremity from the 
shoulder to the second fingers.  He also reported stiffness 
of the left shoulder which increased with changes in the 
weather.  He said he could not lift over 10 pounds with his 
left arm due to weakness.  He described instability in the 
left shoulder but denied dislocations since 1974.  He rated 
the pain at level 6/10 which increased to 8/10 with any 
movement.   He said he was unable to work in his field of 
residential construction due to chronic pain and an inability 
to lift objects greater than 10 pounds.  Objectively, the 
veteran's left shoulder demonstrated abduction to 115 
degrees, forward flexion to 135 degrees, internal rotation to 
85 degrees, and external rotation to 72 degrees.  Muscle 
development was appropriate and symmetrical in both upper 
extremities, and hand grip strength was 5/5 bilaterally.  
Deep tendon reflexes were equal and symmetrical in both upper 
extremities, with no neurological deficits in either upper 
extremity.  Bilateral radial pulses were palpated.  X-rays 
revealed moderate degenerative changes of the 
acromioclavicular joint.  The diagnosis was left shoulder 
pain with functional limitation demonstrated and moderate 
degenerative changes on radiographic examination. 

The veteran also received VA outpatient treatment for his 
left shoulder disability from 2000 to 2001.  These records 
essentially show that the veteran was seen for constant pain 
in his left shoulder.  An August 2000 report includes the 
veteran's statement that he had not been able to work for the 
past three years due to left shoulder pain.  The veteran also 
indicated that he had recently tried to work but was forced 
to quite after three months because of left shoulder pain.  

The veteran testified before a hearing officer at the RO in 
April 2001 concerning the severity of his left shoulder 
disability.  The veteran reported a constant aching pain in 
his left shoulder, which he rated at level 5/10.  He said the 
pain would become sharp with use or prolonged sitting.  He 
also described numbness from his shoulder to his fingers.  He 
demonstrated to the hearing officer that he was only able to 
move his left arm from approximately midway between the side 
and the shoulder.  He said he had not worked since 1996 
because of his left shoulder disability.  He also said that 
all his treatment was through VA. 

At a VA compensation in August 2001, the veteran stated that 
he had not worked in the past four years because of his 
service-connected disabilities involving his left shoulder 
and bilateral hernia.  He explained that the constant pain 
and weakness in his left arm had gotten worse, and that the 
shoulder had become immobile.  He stated that he had not 
dislocated his shoulder since prior to the Bristow procedure 
in 1974.  A physical examination revealed no swelling, 
redness or tenderness to palpation of the left shoulder.  
Range-of-motion testing revealed 30 degrees of left lateral 
abduction (compared to 180 degrees for the right), 85 degrees 
of forward flexion (compared to 180 degrees for the right), 
10 degrees of external rotation, and full internal rotation.  
Pain was present throughout all range of motion.  Brachial, 
radial and ulnar pulses were all 2+ bilaterally.  Atrophy was 
present at the left supraspinatus muscle and left biceps.  
Strength was 4/5 for the entire left arm.  An MRI revealed 
severe degenerative joint disease of the glenuhumeral joint, 
a diffuse abnormality of the supraspinatus tendon at its 
insertion consistent with severe tendinosis or chronic tear 
and scarring, and possible tendinosis or chronic tear with 
subsequent scarring of the biceps tendon.  Based on these 
findings, the diagnosis was severe degenerative joint disease 
of the left shoulder with notation of severe tendonitis. 

The veteran underwent left shoulder replacement surgery in 
June 2002.  The operative report noted a diagnosis of left 
shoulder osteoarthritis, status post instability repair using 
a Bristow procedure.  As a result, a March 2003 rating 
decision assigned a 100 percent evaluation from June 6, 2002 
until August 1, 2003 for a period of convalescence and for 
the one-year period following the shoulder replacement as 
required under DC 5051.  The RO also indicated that the 
original 20 percent evaluation would be restored on August 1, 
2003, at which time the veteran's left shoulder would be 
reexamined to determine the severity for rating purposes. 

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the period from the 
date of claim, July 26, 1999, until August 24, 2001.  
Effective August 24, 2001, however, the Board finds that the 
evidence supports a 30 percent evaluation under DC 5201.  

As noted, a 30 percent evaluation under DC 5201 requires 
limitation of motion of the minor arm to 25 degrees from the 
side, which is simply abduction limited to 25 degrees.  Prior 
to August 24, 2001, the veteran's left arm consistently 
demonstrated abduction significantly greater than 25 degrees.  
In this regard, his left shoulder exhibited 165 degrees of 
abduction when examined in August 1999, 115 degrees of 
abduction when examined in April 2000, and approximately 45 
degrees at his April 2002 hearing.  In light of these 
findings, there is simply no basis for an evaluation in 
excess of 20 percent for the veteran's left shoulder 
disability under DC 5201. 

The Board has also considered whether a higher disability 
evaluation is warranted during the period prior to August 24, 
2001 on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The Board 
notes that the veteran experienced functional loss of the 
left shoulder due to pain and weakness during this period, 
but that these symptoms have been adequately compensated for 
in the 20 percent evaluation assigned for this disability.  
The August 1999 and April 2000 examination reports noted only 
mild limitation of motion of the left shoulder.  The April 
2000 VA examination report also noted that muscle development 
was appropriate and symmetrical in both upper extremities.   
Thus, a higher evaluation on the basis of functional loss due 
to pain, weakness, fatigability, or incoordination is not 
warranted for the period prior to August 24, 2001.

Effective August 24, 2001, however, the Board finds that the 
veteran's left shoulder disability meets the criteria for a 
30 percent evaluation under DC 5201.  A VA examination on 
that date revealed that the veteran's left shoulder had 
limited abduction to only 30 degrees, which is only 5 degrees 
greater than the requirement for a 30 percent evaluation 
under DC 5201.  The Board finds that such limited motion 
combined with the veteran's complaints of pain and weakness 
warrant a 30 percent evaluation under DC 5201.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca, supra.  This is the 
maximum evaluation provided under DC 5201 for the minor arm. 

In reaching this decision, the Board also finds that no other 
diagnostic code pertaining to the shoulder affords the 
veteran higher evaluations.  There is no evidence that the 
veteran's left shoulder has been manifested by ankylosis or 
impairment of the humerus involving fibrosis union, nonunion, 
or loss of head of the flail shoulder.  See 38 C.F.R. 
§ 4.71a, DCs 5200, 5202 (2002).  In light of the veteran's 
radicular symptoms, the Board has considered the provisions 
of the Rating Schedule for evaluation of diseases of the 
peripheral nerves.  In particular, DC 8518 provides a 40 
percent evaluation for complete paralysis of the circumflex 
nerve (minor arm).  See 38 C.F.R. § 4.124a, DC 8518 (2001).  
Nevertheless, complete paralysis of the circumflex nerve of 
the left upper extremity has not been objectively shown.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's left shoulder disability for the entire period 
from July 26, 1999 until August 24, 2001.  Accordingly, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  
Effective August 24, 2001, however, the Board finds that the 
veteran's left shoulder disability meets the criteria for a 
30 percent evaluation.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the veteran claims that he had been unable to 
work in construction because of his left shoulder disability.  
However, no medical professional has indicated that the 
veteran's experiences marked interference with employment due 
solely to his service-connected left shoulder disability.  In 
any event, any occupational impairment due to the veteran's 
left shoulder disability is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for status 
postoperative left shoulder reconstruction with mild 
degenerative joint disease from July 26, 1999 until August 
24, 2001 is denied. 

Effective August 24, 2001, a 30 percent evaluation for status 
postoperative left shoulder reconstruction with severe 
degenerative joint disease is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The Board has determined that additional development is 
needed in this case regarding the issue of an initial 
compensable rating for status postoperative bilateral 
inguinal hernia repair.  The Board finds that a VA 
examination in necessary in this case in order to determine 
whether the symptomatology associated with the veteran's 
bilateral inguinal hernia repair meet the schedular 
requirements for a compensable evaluation.

As noted above, during the pendency of the appellant's claim, 
the VCAA was enacted.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Under 38 U.S.C.A § 5103A, in the 
case of a claim for disability compensation, the assistance 
provided by VA includes providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and severity of his 
status postoperative bilateral inguinal 
hernia repair.  Send the claims folder to 
the examiner for review.  After reviewing 
the claims folder and performing any 
necessary tests and studies, the examiner 
should state whether the veteran's hernia 
is well supported by truss and whether it 
is readily reducible.  The examiner 
should comment on both the left and right 
sides. 

When the development requested has been completed, the case 
should again be reviewed on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the issue in question, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

